Citation Nr: 0928696	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  09-01 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 
1946.  As a result of his service, he received the Purple 
Heart and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs Regional Office (RO) in Newark, New Jersey.  

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In an unappealed October 1946 rating action, the RO 
denied service connection for a low back disorder.  

2.  Evidence received since October 1946, when viewed by 
itself or in context of the entire record, raises a 
reasonable possibility of substantiating the claim for 
service connection for a low back disorder.  

3.  Evidence of record clearly and unmistakably demonstrates 
that the Veteran's mild lumbosacral strain pre-existed 
service.  

4.  Competent evidence of record demonstrates that the 
Veteran's pre-existing mild lumbosacral strain did not 
increase in severity beyond its natural progression during 
service.  

5.  The current lumbar spinal stenosis and osteoarthritis 
were not shown in service or for many years thereafter and 
are not causally related to active duty service, to any 
incident therein, or secondary to service-connected pes 
planus.  


CONCLUSIONS OF LAW

1.  The October 1946 rating action, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Additional evidence received since the October 1946 
rating action is new and material, and the requirements to 
reopen the claim of service connection for a low back 
disorder have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.159 (2008).  

3.  A low back disorder, diagnosed as stenosis and 
osteoarthritis of the lumbar spine, was not incurred in, or 
aggravated by, service and is not due to or the result of the 
service-connected pes planus.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the new and 
material issue and service claim adjudicated in this 
decision.  

New And Material.  A veteran may reopen a previously and 
finally denied claim by submitting new and material evidence.  
38 C.F.R. § 3.156(a) (2008).  New evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

By an October 1946 rating action, the RO denied service 
connection for a low back disorder.  Although the 1942 
enlistment examination demonstrated no abnormality of the 
Veteran's lumbar spine, additional service treatment records 
showed that he had sustained a mild lumbosacral strain as a 
result of diving in 1939 prior to service.  His symptoms 
subsided with rest except when he attempted to lift heavy 
objects or remained in one position for a prolonged period of 
time.  A December 1945 service treatment record included the 
medical notation that his mild lumbosacral strain had existed 
prior to service.  

In December 1944, the Veteran "hit . . . the dirt" to avoid 
sniper fire.  In so doing, he sustained injuries to his left 
knee, low back, and feet.  Because of the combat conditions, 
he was unable to obtain medical aid for several days.  When 
he was able to receive treatment, a physical examination 
demonstrated, in pertinent part, chronic lumbosacral strain.  
The discharge examination conducted approximately one year 
later in December 1945 showed no abnormality of the lumbar 
spine.  

Post-service X-rays of the Veteran's lumbosacral spine at an 
August 1946 VA examination showed a physiological curve but 
provided no evidence of any gross fracture or dislocation.  
The articular surfaces had a smooth contour, and the 
sacroiliac and hip joints had normal appearances.  Indeed, 
the claims folder contained no post-service medical records 
reflecting treatment for low back pathology.  

Based on this evidence, the RO concluded that evidence of 
record did not establish the presence of a chronic low back 
disorder which was associated with the Veteran's active duty.  
Thus, the RO denied service connection for a low back 
disorder.  Because he did not appeal that determination 
became final.  

Importantly, however, additional evidence received since the 
October 1946 decision now includes VA and private medical 
records reflecting treatment for a diagnosed low back 
disorder.  In particular, such records (including multiple 
radiographic films) have confirmed the presence of 
osteoarthritis and stenosis of the lumbar spine manifested by 
low back pain.  

Significantly, as these additional records now provide 
competent evidence of a diagnosed low back disorder, the 
Board finds that such evidence is probative and raises a 
reasonable possibility of substantiating the claim for 
service connection for this disorder.  The additional 
evidence received since the October 1946 decision is, 
therefore, new and material and serves as a basis to reopen 
the Veteran's claim.  As such, the appeal is granted to this 
extent.  

Service Connection.  Under the relevant laws and regulations, 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly related to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, shall be service-connected.  

In this regard, the Board acknowledges that service personnel 
records confirm the Veteran's receipt of the Purple Heart 
Award and the Combat Infantryman Badge.  Thus, satisfactory 
lay or other evidence (e.g., the Veteran's sworn testimony) 
will be accepted as sufficient proof of service incurrence as 
long as the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2008).  

Importantly, however, VA cannot simply assume that an 
in-service injury caused a veteran's subsequent development 
of a claimed disability.  The reduced evidentiary burden for 
combat veterans only applies to the issue of service 
incurrence, and not to the issue of either a current 
disability or a nexus to service, both of which generally 
require competent medical evidence.  Simply stated, the Board 
must determine, by competent evidence of record, whether the 
Veteran has a current low back disorder associated with his 
service.  

In this regard, the Board notes that a veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto and was not 
aggravated by service. 38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted. 38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into 
service, a veteran is presumed to have been sound upon entry, 
and the presumption of soundness arises.  The burden then 
shifts to VA to rebut the presumption of soundness by clear 
and unmistakable evidence that a veteran's disability was 
both preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

Mere history provided by a veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the presumption of 
soundness upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

Subsequently, the Federal Circuit explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2008). 

Aggravation of a preexisting condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2008); see Falzone v. Brown, 8 Vet. App. 
398, 402 (1995) (holding that the presumption of aggravation 
created by § 3.306 applies only if there is an increase in 
severity during service). 

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, pursuant to 
38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991)).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation.  An opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

In considering the claim for service connection, the Board 
will first consider whether the Veteran's low back disorder 
existed prior to service.  As previously discussed herein, 
the 1942 enlistment examination demonstrated no abnormality 
of the lumbar spine.  Nonetheless, the evidence of record 
clearly and unmistakably establishes that his low back 
disorder pre-existed service.  

Significantly, additional service treatment records show that 
the Veteran had sustained a mild lumbosacral strain as a 
result of diving in 1939 prior to service.  His symptoms 
subsided with rest except when he attempted to lift heavy 
objects or remained in one position for a prolonged period of 
time.  Indeed, based on a review of the service treatment 
records and a thorough examination, a treating military 
medical professional concluded in December 1945 that the 
Veteran's mild lumbosacral strain had existed prior to his 
time in service.  

Thus, the record shows that the Veteran's lumbosacral strain 
clearly and unmistakably existed prior to active service.  
Consequently, the Board must now consider whether this pre-
existing disorder was aggravated by service and, if so, 
whether the current disability is causally related to such 
aggravation.  In this regard, the Board notes that a 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2008).  

Here, the Board finds that the Veteran's lumbosacral strain 
was not aggravated by active duty service.  Importantly, 
following a review of the claims folder, an interview with 
the Veteran, and a physical examination in September 2008, 
the VA examiner opined that the Veteran's in-service back 
pathology (manifested by sprain) had essentially resolved 
"over time."  In particular, the examiner explained that 
the evidence contained no documented treatment for back pain 
from the mid-1940s until many years later, when he began to 
experience symptoms associated with his now-diagnosed lumbar 
stenosis and osteoarthritis.  

A reasonable reading of this opinion is that the Veteran's 
pre-existing lumbosacral strain did not increase in severity 
beyond the natural progress of the disorder.  Indeed, such 
symptomatology was found to have subsided.  Of particular 
significance to the Board is the fact that there is no 
contradicting evidence of record.  Accordingly, as the 
evidence clearly and unmistakably establishes that the 
Veteran's pre-existing lumbosacral strain existed prior to 
active service and was not aggravated beyond the natural 
progress of the disorder, the appeal is denied.  

Further, having determined that the Veteran's pre-existing 
lumbosacral strain was not aggravated beyond its natural 
progression during service, the Board now turns to consider 
the question of whether his currently-diagnosed lumbar 
stenosis and osteoarthritis are associated with his active 
duty (including the in-service injury to his low back in 
1944) or with his service-connected pes planus.  

Initially, the Board acknowledges, as previously discussed 
herein, that service treatment records indicate that, in 
December 1944, the Veteran "hit . . . the dirt" to avoid 
sniper fire.  In so doing, he sustained injuries to his left 
knee, low back, and feet.  Because of the combat conditions, 
he was unable to obtain medical aid for several days.  When 
he did receive treatment, a physical examination 
demonstrated, in pertinent part, chronic lumbosacral strain.  

The discharge examination conducted approximately one year 
later in December 1945, however, showed no abnormality of the 
Veteran's lumbar spine.  Thus, the Board finds that no 
chronic residual low back disorder was incurred in service.  

Next, post-service evidence does not reflect low back 
pathology until February 2005, almost 60 years after the 
Veteran's discharge from service.  Specifically, a February 
2005 private outpatient treatment record illustrates that his 
medical history included low back pain secondary to 
lumbosacral disc disease.  

A November 2007 VA spine examination provided, based on 
radiographic findings, impressions of possible spinal 
stenosis and relatively mild degenerative osteophyte 
formation.  Another VA spine examination subsequently 
conducted in September 2008 described the Veteran's low back 
disorder as lumbar spinal stenosis and mild osteoarthritic 
changes of the lumbar spine.  

In addition to the absence of documented post-service 
symptomatology for many years, the evidence of record also 
includes the Veteran's statements and sworn testimony 
attesting to a continuity of symptoms.  In particular, he 
maintains that he has experienced low back symptomatology-
including, in particular, low back pain-since the in-service 
injury to his low back in 1944.  See, e.g., June 2009 hearing 
transcript (T.) at 5-17.  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran has described consistent low back 
pain since the in-service injury to his low back in 1944.  He 
is competent to report such symptoms (which come to him 
through his senses) because such actions require only 
personal knowledge.  Layno, 6 Vet. App. at 470.  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal inconsistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In the present case, the Board finds that the Veteran's 
reported history of continued symptomatology since active 
service, while competent, is nonetheless not credible.  
Significantly, the reported history of continued low back 
problems since active service is inconsistent with the other 
evidence of record.  

Indeed, despite the Veteran's contentions, the December 1945 
service discharge examination showed no abnormality of his 
lumbar spine.  Further, the evidence does not show complaints 
related to the low back until 2005, almost 60 years after the 
Veteran's separation from active duty.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented low back pathology until almost 60 years after 
service separation and finds that his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not been established here, either through the 
competent evidence or through the Veteran's statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty and current 
complaints.  Of particular significance here is the fact that 
the September 2008 VA examiner concluded, after reviewing the 
claims folder and examining the Veteran, that his lumbar 
spinal stenosis and the osteoarthritis of his lumbar spine 
are "less likely as not a direct result" of the 1944 back 
injury.  

Rather, the examiner believed that the extensive degenerative 
changes of the Veteran's lumbar spine "are most likely 
caused by aging."  In support of this conclusion, the 
examiner referenced the lack of documented low back treatment 
for many years after service.  This medical opinion weights 
against a finding of medical nexus.  Importantly, there is no 
contradicting opinion of record.

Further, the Board has considered the Veteran's statements 
and sworn testimony attesting to a nexus between his 
currently-diagnosed low back disorder and his active duty.  
While he is competent to report symptoms because they come to 
him through his senses, a low back disorder, such as the one 
currently shown in this case, is not the type of disability 
for which a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).  

Such competent evidence has been provided by the medical 
personnel who have examined and treated the Veteran during 
the current appeal and by the service records that have been 
obtained and associated with the claims folder.  Here, the 
Board attaches greater probative weight to the clinical 
findings contained in the service and post-service medical 
records than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

Alternatively, the Veteran contends that he developed his 
current low back disorder as a result of his 
service-connected pes planus.  Significantly, the September 
2008 VA examiner concluded that the Veteran's current low 
back disorder "is less likely as not a result of his pes 
planus."  In support of this conclusion, the examiner 
explained that, on examination, the Veteran showed no 
significant gait abnormality.  

Of further significance to the Board is the fact that the 
claims folder contains evidence supportive of the Veteran's 
contentions.  As such, the Board finds that the Veteran's 
service-connected pes planus has not caused, or aggravated, 
his current low back disorder.  

Consequently, based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim for service connection for a chronic low 
back disorder-on a direct basis or as secondary to the 
service-connected pes planus.  There is, therefore, no doubt 
to be resolved.  As such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In any event and of particular importance herein, the Board 
is granting in full the Veteran's application to reopen his 
previously denied claim for service connection for a low back 
disorder.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

With regard to the de novo issue of entitlement to service 
connection for a low back disorder herein adjudicated, the 
Board notes that the VCAA duty to notify was satisfied by way 
of letters sent to the Veteran in March 2005 and August 2005 
that fully addressed all notice elements and were sent prior 
to the initial RO decisions in this matter.  

The letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained relevant VA and private outpatient 
treatment records adequately referenced by the Veteran.  He 
was also accorded an opportunity to testify before VA 
personnel but declined to do so.  

In addition, he underwent a VA examination of his spine in 
September 2008.  The Board further finds that this 
examination was adequate for evaluation purposes.  
Specifically, the VA examiner reviewed the claims folder, 
interviewed the Veteran, and conducted an examination.  There 
is no indication that the VA examiner was not fully aware of 
the Veteran's past medical history or that he misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record.  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the issue 
adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for a 
low back disorder is granted.  

Service connection for a low back disorder, characterized as 
stenosis and osteoarthritis of the lumbar spine, on a direct 
basis and as secondary to the service-connected pes planus, 
is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


